Opinion by
Beaveb, J.,
The book entries attached to the plaintiff’s statement were not evidence and were properly rejected as such by the court below, as is evident from several considerations. 1. The statement is not based upon a book account but is “ for moneys collected by defendants on behalf of the said The Wissahickon Mutual Fire Insurance Company.” 2. The account itself upon its face shows it to be a ledger account with balances struck at different times and not an account taken from a book of original entries in the ordinary legal acceptation of that term. 3. The items contained in the account are not the subject of book entry, as recognized by universal usage and the authorities governing the same. 4. By the statment itself it would seem, and by the defendant’s testimony produced by the plaintiff it is clear that the relation subsisting between the plaintiff and the defendant, under which the policies of insurance were delivered, was under a special contract. 5. Even if the so-called book account had been admissible, the plaintiff suffered no wrong by its rejection, inasmuch as he called the defendant as a witness and proved the correctness of the entries and, therefore, had all the benefits which could have accrued to him, if the account had been admitted.
The defendant was called by the plaintiff as an adverse witness under the act of 1887 and could have been contradicted. He fully accounted for each and every item contained in the exhibit attached to the plaintiff’s statement. He was not contradicted in any way and the court was, therefore, justified in granting the nonsuit and in subsequently refusing to take it off.
Judgment affirmed.